Title: General Orders, 22 July 1775
From: Washington, George
To: 



Head Quarters, Cambridge, July 22nd 1775
Parole Nantasket.Countersign Mississipi.


A Court of Enquiry to sit forthwith, President Doctor Foster, Doctor Warren, and Doctor Eustace, Members, to examine into a Complaint exhibited by Mr John Spalding, surgeon to General Putnams regiment against Mr Penuel Chiney—Surgeon’s Mate of the said regiment: All Evidences to attend the Court.
Capt. Israel Putnam and Lieut. Samuel Webb, being appointed Aids-de-Camp to Major General Putnam; they are to be obey’d as such.
Regularity and due Subordination, being so essentially necessary, to the good Order and Government of an Army, and without it, the whole must soon become a Scene of disorder and confusion. The General finds it indispensibly necessary, without waiting any longer for dispatches from the General Continental Congress, immediately to form the Army into three Grand Divisions, and of dividing each of those Grand Divisions into two Brigades: He therefore orders that the following Regiments vizt


          
            Genl Wards
            Col. Cottons
          
          
            Gen. Thomas’s
            Col. Danielsons
          
          
            Col. Fellows
            Col. Dad Brewer’s
          
        
compose one Brigade, and be under the Command of Brigadier Genral Thomas; that

          
            Genl Spencers.
            Col. Walkers
          
          
            Col. Parsons.
            Col. J: Reads.
          
          
            Col. Learneards.
            Independents.
          
        
compose another Brigade, to be commanded by Brigadier Genl Spencer: That these two Brigades compose the right wing or division of the army; and be under the command of Major General Ward, and remain at Roxbury, and its southern dependencies. That

          
            Col. Starks
            }
            NewHampshire.
            Col. Nixons.
            }
            Massachusetts.
          
          
            Col. Poors
            Col. Mansfield.
          
          
            Col. Reeds
            Col. Doolittles.
          
        
be formed into another Brigade under the Command of Brigadier General Sullivan, and posted on Winter-hill. That

          
            Col. Varnums
            }
            RhodeIsland.
            Col. Whitecombes
            }
            Massachusetts.
          
          
            Col. Hitchcocks
            Col. Gardners
          
          
            Col. Churchs
            Col. J. Brewers
          
          
            
            
            
            Col. Littles.
          
        
be formed into another Brigade, and commanded by Brigadier Genl Green, and posted upon Prospect Hill; and these two Brigades compose the left wing or second division of the army under the Command of Major Genl Lee.
[That General Heath’s, Colonel Patterson’s, Colonel Scammons’s, Colonel Gerrish’s, Colonel Phinney’s, Colonel Prescott’s, be formed into another brigade, and commanded by Brigadier-General Heath, and be posted between Cambridge River and Prospect Hill.] That

          
            Genl Putnams
            Col. Bridges
          
          
            Col. Glovers
            Col. Woodbridges
          
          
            Col. Fryes.
            Col. Serjeants.
          
        
be formed into another Brigade, under the Command of the Senior Officer therein, and until the pleasure of the Continental Congress be known: These two Brigades to be under the Command of Major General Putnam, also a Corps-de-reserve, for the defence of the several posts, north of Roxbury, not already named.

The Arrangement now ordered to take place, is to be made as speedily as possible, and the Majors General are to see it done accordingly, some inconveniencies may arise to certain Individuals by this change, but as the good of the service requires it to be made an alert and ready compliance is expected.
All applications from henceforward, by Officers or Soldiers for leave of absence, are to be made to the Major General commanding each division, who is to judge of the propriety of the application and grant Furloughs where they see cause, without applying to the Commander in Chief, provided it be not contrary to General orders.
General Heaths Regiment is to take post at No. 2 in lieu of General Wards, Col. Patterson’s remains at No. 3: Col. Scammons to occupy No. 1: and the Redoubt between that and No. 2: Col. Prescotts regiment to take post at the redoubt upon Sewells point, Col. Gerrishes Regiment to furnish the Companies for Chelsea, Malden, and medford.
